Citation Nr: 0614464	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1974 to June 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
back disability.  

The Board remanded the case to the RO for further development 
in November 2004.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The medical evidence indicates that the veteran's back 
disability is not of service origin.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

August 2002, December 2004, and March 2005 letters informed 
the veteran of the evidence needed to substantiate his claim 
and provided him with an opportunity to submit such evidence.  
The letters enumerated evidence received by VA; evidence VA 
would reasonably seek to obtain (including medical records 
from the military, from or authorized by VA hospitals, or 
from the Social Security Administration); and information and 
evidence for which the veteran was responsible (including 
enough information to identify and locate records, and all 
requested records that are not in the possession of a Federal 
department or agency, including records from State or local 
governments, private doctors and hospitals, or current or 
former employers).  VA, in effect, asked the veteran to 
provide any evidence that pertains to his claim.  

Additionally, in March 2003, May 2003, September 2003, and 
November 2005,
the RO issued a statement of the case and supplemental 
statements of the case, which provided the veteran with 
applicable regulations on VCAA notice requirements and VA's 
duty to assist; notified the veteran of regulations pertinent 
to his claims; and informed the veteran of reasons why his 
claim was denied.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but he was not provided with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices.  Thus, VA's duty to assist has been 
fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 


B.  Law and Analysis

The veteran is seeking service connection for a back 
disability that he claims was aggravated in service.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the preponderance of 
the evidence weighs against the veteran's claim.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2005).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability. See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b) (2005).  A 
temporary worsening of symptoms, rather than a deterioration 
of the condition, cannot be considered as aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of entrance into service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2005).  
The presumption provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only if the claimed 
disability was not detected at induction.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions. 38 C.F.R. § 3.304; 
Crowe v. Brown, 7 Vet. App. 238 (1994).  Where an induction 
examination is not of record, the Board must accord the 
veteran the presumption of soundness at service entry, absent 
clear and unmistakable evidence to the contrary.  

The veteran clearly has a current back disability, however, 
service connection is not warranted because his back 
disability was not incurred or aggravated during service.  

During a May 2005 VA examination, the veteran reported that 
he was injured in April 1973 in an automobile accident.  He 
was hospitalized for 6 months which included transition to 
his home with a hospital bed.  He was released with a back 
brace, worked on his family farm, and reportedly removed the 
back brace while bailing hay.  A May 1974 induction 
examination and orthopedic consultation noted that the 
veteran had healed compression fractures of the lumbar spine 
in the second and fourth lumbar vertebrae (L2 and L4) as well 
as lateral subluxation of L1 and L2.  The examiner noted that 
the veteran did not have a current disability or symptoms, 
but indicated that the veteran had a probability of 
developing degenerative arthritis in 15 to 20 years.  The May 
1974 PULHES profile recorded his physical capacity and lower 
extremities both at 2 and the remainder as 1.  The "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of one (high level of 
fitness) to four (a medical condition or physical defect 
which is below the level of medical fitness for retention in 
the military service).  The "P" stands for "physical capacity 
or stamina;" the "U' indicates "upper extremities;" the "L" 
is indicative of the "lower extremities;" the "H" reflects 
the state of the veteran's "hearing and ear;" the "E" is 
indicative of the veteran's eyes; and the "S" stands for 
psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992).  The veteran's physical category was a "B."  
A note from the veteran's private physician, Dr. R.B., was 
attached to the induction examination report.  The note 
indicated that the veteran was injured in an automobile 
accident in April 1973, and that he sustained vertebral 
fractures of L2 and L4.  Dr. R.B. stated that the veteran had 
made a good recovery and showed no apparent sequelae from his 
back injury.  

A May 1974 consultation report that was reviewed and 
considered in the veteran's physical profile, indicated that 
he had old healed compression fractures with 40 percent loss 
of height on L2, 10 to 15 percent loss of height of L4, and 
subluxation of L1 and L2. The examiner stated that the 
veteran's back condition was asymptomatic at that time, but 
in plus or minus 15 to 20 years, because of the degree of 
compression and lateral subluxation, degenerative arthritis 
and pain may very well develop.  

The Board finds that the veteran cannot be presumed to be in 
sound condition at entry because his claimed disability was 
clearly noted in his induction examination.  See 38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2005).  Crowe 
v. Brown, 7 Vet. App. 238 (1994).  The induction examination 
specifically notes that the veteran sustained a back injury 
prior to service; contained a note from a private physician 
describing his previous back injury; and involved an 
orthopedic consultation that described his back condition at 
that time.    

The veteran clearly has a current back disability.  He is 
receiving SSA disability for his back.  An April 1989 SSA 
decision found that the veteran's back condition had been 
disabling since June 1984.  Medical records submitted by the 
veteran, and medical records associated with his SSA claim 
indicate that the veteran became disabled when he was injured 
in June 1984 while working for Rollyson Aluminum.  Medical 
records also indicate that the veteran has an old compression 
fracture of L2 stemming from an April 1973 automobile 
accident.  Medical records from Dr. A.B., Dr. D.J.C., and Dr. 
M.F., diagnose the veteran with an old fracture deformity 
with degenerative arthritis of the lumbar spine.  VA medical 
records from March 2003 to July 2003 indicate continuing 
treatment for the veteran's back disability.  An x-ray of the 
lumbar spine, taken during the May 2005 VA examination, 
revealed chronic compression fracture of the L2 with no acute 
bony abnormality or significant interval change.  

The Board finds that the record contains "clear and 
unmistakable" evidence demonstrating that the veteran's 
preexisting back condition was not aggravated by service.  
See Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an 
"undebatable" result); See also Vanerson v. West, 12 Vet. 
App. 254, 261 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

As previously mentioned, the veteran's induction examination 
noted his pre-service back injury.  The examiner indicated 
that although the veteran did not have a current disability 
or symptoms, he had a probability of developing degenerative 
arthritis in 15 to 20 years.  An orthopedic consultation 
completed at the time of induction also noted that although 
the veteran's back condition was asymptomatic at that time, 
in plus or minus 15 to 20 years, because of the degree of 
compression and lateral subluxation, degenerative arthritis 
and pain may very well develop.  

Service medical records indicate that the service examiners 
found that the veteran's preservice injury was the cause of 
his in-service back pain.  Because of the veteran's 
preexisting back disorder, and following a June 1974 
examination, the veteran was found to be unfit for enlistment 
or induction.  This was approximately two weeks after he 
entered active duty.  

In a November 2005 statement, the veteran indicated that 
shortly after he enlisted, became stuck in a bent position 
while making his bed.  A June 10, 1974 radiographic report in 
the veteran's service medical record indicates that the 
veteran had a marked old compression fracture of L2, a 
slight, post-traumatic collapse of L4, ketosis at L2, and 
minimal retrolisthesis of L5 and the first sacral vertebrae 
(S1).  The veteran was apparently seen the next day by the 
orthopedic clinic for lower back pain, aggravated on the 
second day of basic combat training.  X-rays revealed 
fractures of L2, L3, and L4 with retrolisthesis of L5/ S1 and 
spina bifida of S1.  

The veteran was admitted to an Army hospital on June 11, 
1974.  The report indicated that the veteran enlisted on May 
2, 1974 and entered active duty on May 28, 1974.  In his 
medical history, the veteran reported that he was in a car 
crash one year previous and subsequently had low back pain.  
The pain apparently resolved and recurred after he commenced 
basic combat training.  The examiner found kyphos of the 
upper thoracic spine with limitation of motion and flexion.  
X-rays revealed compression fractures of L2, L3, and L4 with 
retrolisthesis of L5/ S1 and spina bifida of S1.  The veteran 
was diagnosed with low back pain secondary to compression 
fractures sustained in a car accident one year previous.  He 
was found to be "unfit for enlistment or induction" due to 
low back pain resulting from the injury sustained in the car 
accident, and was presented to a Medical Board for 
disposition.  

The June 12, 1974 Medical Board Examination found that the 
veteran had low back pain secondary to compression fractures 
sustained in a car accident one year previous, and 
recommended that he be separated for a condition existing 
prior to service.  

During the May 2005 VA examination the veteran reported that 
after separation from service, he was unemployed and was 
working at his family farm from 1974 to 1977.  Reportedly, in 
1977, he began working at Rollyson Aluminum until 1984 when 
he was injured during work.  He reached overhead to stop 
metal strips from falling off a shelf, onto him, when he felt 
a sudden pop and pain in his lower back.  He did not return 
to work due to his injury.  The veteran reported that he had 
no medical care for any back problems after discharge until 
his industrial injury at Rollyson Aluminum.    

The veteran's SSA records indicate that he started receiving 
SSA benefits in 1986, with his entitlement beginning in June 
1984 due to his injury at Rollyson Aluminum.  The veteran's 
SSA medical records do not indicate any in-service 
aggravation of his back disability.  Other than the veteran's 
service medical records, the only medical record that 
mentions the veteran's service is a July 2002 evaluation 
performed by Dr. J.B., which stated that the veteran was 
originally injured in an automobile accident in the 1970s 
where he suffered a burst fracture of L2.  Dr. J.B. reported 
that the veteran was treated in a brace with complete 
resolution of his symptoms, and that he was discharged from 
the Army because of his back, and has had chronic low back 
pain since that time.  Dr. J.B. ultimately assessed the 
veteran with an old compression fracture; possible lumbar 
radiculopathy, lumbago, and lumbar spondylolisthesis.  
Although the letter from Dr. J.B. indicates that the veteran 
has had back pain since service, he appears to be relying 
solely on a history as reported by the veteran.  Further, Dr. 
J.B. did not differentiate between a worsening of the 
veteran's back pain due to the natural progression of the 
disorder from that due to aggravation of the underlying 
disorder.   

The Board notes that, where there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease, such worsening is not considered "aggravation" 
for VA compensation purposes. 38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2003).  

During the veteran's May 2005 VA examination, the examiner 
stated it is more likely than not that the veteran's back 
injury occurred prior to service and was aggravated by the 
industrial injury at Rollyson Aluminum after service.  The 
examiner stated that is less likely as not that his back 
disability underwent an increase in disability during 
service.  He based this opinion on a review of the claims 
file, indicating that the veteran only had 2 days of basic 
training before he was evaluated, put on profile, and his 
basic training stopped.  He also based this opinion on the 
veteran's reported history indicating that he worked on a 
farm after service, and then at Rollyson Aluminum doing labor 
and manufacturing work, and did not seek any medical care for 
his back problems until he was injured at work in 1984, 10 
years after service.  

The examiner ultimately assessed the veteran with chronic 
lumbar back pain with an old compression fracture, which was 
at least as likely as not secondary to his motor vehicle 
accident in 1973 prior to service.  The examiner found that 
it was less likely than not that that the veteran had a brief 
time limited aggravation making his bed on one occasion when 
reporting for active duty in 1974, but not as likely as not a 
long time disability.  The examiner found that it was at 
least as likely as not that he had an aggravation of his pre-
service injury when working for Rollyson Aluminum.  

Thus, the Board finds that the veteran's service medical 
records including the Medical Board Examination which found 
him to be unfit for enlistment or induction due to his 
preservice injury, and the May 2005 VA opinion which 
indicated that the veteran's current back disability was not 
likely aggravated in service, provide clear and unmistakable 
evidence demonstrating that the veteran's back disability was 
not aggravated in service, and any increase in disability was 
due to the natural progress of the disease.  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003).

The Board has considered the veteran's claim that his back 
disability was aggravated in service; however, the veteran 
does not possess the medical training and expertise necessary 
to render a medical opinion as to either the cause or 
diagnosis of an orthopedic disability. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991) (holding that a lay witness can 
provide an "eye-witness" account of visible symptoms, but 
cannot offer evidence that requires medical knowledge, such 
as causation or etiology of a disease or injury). See also 38 
C.F.R. § 3.159(a)(2) (2005).



C.  Conclusion

The evidence shows that the veteran was in service for a 
brief period of time before he was separated due to a 
previously noted back injury.  Service medical records 
indicated that he would likely develop pain and degenerative 
arthritis as a natural progression of his injury.  The 
veteran was able to work after separation from service for 10 
years until he injured his back at Rollyson Aluminum, and he 
did not seek any medical treatment for his back until this 
injury.  A VA examination found that it was less likely than 
not that that the veteran had a brief time limited 
aggravation of his back injury in service.  Based on the 
foregoing, the Board finds that the veteran's preexisting 
back condition was not aggravated by active service and the 
appeal is accordingly denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


